DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekine et al (U.S. Pub #2017/0117705).
With respect to claim 1, Sekine teaches an electrostatic discharge unit, comprising:
an active layer (Fig. 1 and 3, 22 and Paragraph 41);
a first gate electrode (Fig. 3, Tr3tg or Fig. 8, Tr1g) and a second gate electrode (Fig. 3, Tr3bg) which are spaced apart from each other and are insulated from the active layer; and
a first electrode (Fig. 3, tr3d) and a second electrode (Fig. 3, tr3s) which are spaced apart from each other and are respectively connected to the active layer,

With respect to claim 2, Sekine teaches that
in a direction perpendicular to the active layer, the first gate electrode and the second gate electrode are respectively at different sides of the active layer (Fig. 3, 22).
With respect to claim 3, Sekine teaches that
in a direction perpendicular to the active layer, the first gate electrode (Fig. 8, Tr1G) and the second gate electrode (Fig. 3, Tr3bg) are at a same side of the active layer (Figs. 1 and 8, 22).
With respect to claim 4, Sekine teaches that the first gate electrode and the second gate electrode are in a same layer (Figs. 3 and 8, i.e. bottom layer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-9, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al (U.S. Pub #2017/0117705), in view of Tseng et al (U.S. Pub #2014/0071109).
With respect to claim 5, Sekine teaches array substrate, comprising an electrostatic discharge unit, wherein
the electrostatic discharge unit comprises an active layer (Fig. 1, 3, and 8, 22 and Paragraph 41); 
a first gate electrode (Fig. 3, Tr3tg or Fig. 8, Tr1g) and a second gate electrode (Fig. 3, Tr3bg) which are spaced apart from each other and are insulated from the active layer; and 
a first electrode (Fig. 3, tr3d) and a second electrode (Fig. 3, tr3s) which are spaced apart from each other and are respectively connected to the active layer; and
the first gate electrode is electrically connected to the first electrode (Fig. 1, Tr3tg is connected to Tr3s; Tr1g is connected to Tr3d and Tr2s), and the second gate electrode is connected to the second electrode (Fig. 1, Tr3bg is connected to Tr3d and Tr2s).
Sekine teaches a display device, but does not teach an array substrate. Tseng teaches a display device comprising an array substrate (Fig 1 and Paragraph 32). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an array substrate as taught 
With respect to claim 6, Sekine teaches a first signal line (Fig. 1, 3) electrically connected to the first gate electrode and the first electrode; and
a second signal line (Fig. 1, 4) electrically connected to the second gate electrode and the second electrode.
With respect to claim 7, Sekine teaches that the first signal line comprises at least one of a gate line, a data line, a common electrode line, a power line, a ground line, a frame start scanning line and a reset line (Fig. 1, 3 and Paragraph 35); and
the second signal line comprises at least one of the gate line, the data line, the common electrode line, the power line, the ground line, the frame start scanning line and the reset line (Fig. 1, 4 and Paragraph 35).
With respect to claim 8, Tseng teaches that
the first signal line is the gate line or the data line (Fig. 2, SL1), and the second signal line is the common electrode line (Fig. 2, Vcom); or,
the first signal line is the common electrode line, and the second signal line is the gate line or the data line.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the first and second signal lines of Sekine as taught by Tseng in order to prevent electrostatic discharge damage to the gate line and pixels (Paragraph 30).
With respect to claim 9, Sekine teaches

Sekine does not teach 
the array substrate comprises a display region and a periphery region at an outer side of the display region.  Tseng teaches that the array substrate comprises a display region (Fig. 1, pixel region P) and a periphery region (Fig. 1, region for esd1/esd2) at an outer side of the display region.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a display region and a periphery region as taught by Tseng in order to configure the display as an array of pixels and peripheral protection and driving circuits (Paragraph 21 and 30).
With respect to claim 12, Sekine teaches that
in a direction perpendicular to the active layer, the first gate electrode (Fig. 8, Tr1G) and the second gate electrode (Fig. 3, Tr3bg) are at a same side of the active layer (Figs. 1 and 8, 22).
Sekine does not teach 
the array substrate comprises a display region and a periphery region at an outer side of the display region.  Tseng teaches that the array substrate comprises a display region (Fig. 1, pixel region P) and a periphery region (Fig. 1, region for esd1/esd2) at an outer side of the display region.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a display region and a periphery region 
With respect to claim 13, Sekine teaches that the first gate electrode and the second gate electrode are in a same layer (Figs. 3 and 8, i.e. bottom layer).
With respect to claim 16, Tseng teaches that the electrostatic discharge unit is arranges in the periphery region (Fig. , esd1/esd2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to arrange the esd unit in the peripheral region as taught by Tseng in order to achieve the predictable result of preventing electrostatic discharge damage to the gate line and pixels (Paragraph 30).
With respect to claim 17, Sekine teaches a display panel, comprising the array substrate according to claim 5 (Paragraph 33). 

Claims 10 , 14, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Sekine and Tseng, in view of Li et al (U.S. Pub #2017/0031218).
With respect to claim 10, Li teaches
in the display region, a plurality of gate lines and a plurality of data lines cross with each other to define a plurality of pixel units, and each of the pixel units comprises a thin film transistor and a pixel electrode connected to the thin film transistor (Paragraph 72);
the first gate electrode, the plurality of gate lines and a gate electrode of the thin film transistor are in a same layer and are made of a same material (Fig. 2, 6, and 8);

the first electrode, the second electrode, the plurality of data lines, a source electrode of the thin film transistor and a drain electrode of the thin film transistor are in a same layer and are made of a same material (Fig. 2, 6, and 8); and
the second gate electrode and the pixel electrode are in a same layer and are made of a same material (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a display region having the electrodes and lines of Li in order to form the esd devices of Sekine concurrently with the pixel circuits. 
With respect to claim 14, Li teaches (in Figs. 2, 6, and 8; Paragraph 72)
in the display region, a plurality of gate lines and a plurality of data lines cross with each other to define a plurality of pixel units, and each of the pixel units comprises a thin film transistor and a pixel electrode connected to the thin film transistor;
the first gate electrode, the second gate electrode, the plurality of gate lines and a gate electrode of the thin film transistor are in a same layer and are made of a same material;
the active layer and an active layer of the thin film transistor are in a same layer and are made of a same material; and

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a display region having the electrodes and lines of Li in order to form the esd devices of Sekine concurrently with the pixel circuits. 

With respect to claim 19, Li teaches (in Figs. 2, 6, and 8; Paragraph 72)
wherein in the display region, a plurality of gate lines and a plurality of data lines cross with each other to define a plurality of pixel units, and each of the pixel units comprises a thin film transistor and a light-emitting element connected to the thin film transistor, and the light-emitting element comprises an anode, a cathode and a light-emitting layer sandwiched between the anode and the cathode;
the first gate electrode, the second gate electrode, the plurality of gate lines and a gate electrode of the thin film transistor are in a same layer and are made of a same material;
the active layer and an active layer of the thin film transistor are in a same layer and are made of a same material; and
the first electrode, the second electrode, the plurality of data lines, a source electrode of the thin film transistor and a drain electrode of the thin film transistor are in a same layer and are made of a same material.
. 



Allowable Subject Matter
Claim 11, 15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826